Citation Nr: 1737644	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-09 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. What evaluation is warranted for gastroesophageal reflux disease since April 27, 2009?

2.  What evaluation is in order for an acquired psychiatric disorder to include posttraumatic stress and anxiety disorders since April 27, 2009. 
 
 
REPRESENTATION
 
Appellant represented by:  Adam Werner, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from September 1971 to September 1974.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
In July 2014 and April 2016, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  
 
The Veteran testified at a November 2015 videoconference hearing before the undersigned.  A transcript of that proceeding is associated with the Veteran's VBMS file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The question what evaluation is warranted for an acquired psychiatric disorder to include posttraumatic stress and anxiety disorders since April 27, 2009 is REMANDED to the RO.




FINDINGS OF FACT
 
1. Prior to February 10, 2015, the Veteran's gastroesophageal reflux disease was not manifested by two or more of the following symptoms dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.

2.  Resolving reasonable doubt in the Veteran's favor since February 10, 2015, his gastroesophageal reflux disease has been manifested by two or more of the following symptoms of less severity than "persistently recurrent:" epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  The disorder has never been productive of a considerable impairment of health.
 
 
CONCLUSIONS OF LAW
 
1. Prior to  February 10, 2015, the criteria for an initial compensable rating for gastroesophageal reflux disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2016).
 
2. Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for gastroesophageal reflux disease, but no greater, have been met since February 10, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence shows that the Veteran was last seen for a VA compensation examination in December 2009.  In light of that fact, and the appellant's November 2015 testimony that his symptoms were more severe the Board remanded this claim for a VA examination.  Unfortunately, the appellant did not report for that examination, and good cause for his failure is not shown.  Accordingly, the Board finds that the duty to assist has been fulfilled.  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).   
 
Pertinent Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.38 C.F.R. § 4.20.

The Veteran's gastroesophageal reflux disease is evaluated by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia which provides that a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  
 
Factual Background and Legal Analysis
 
I. Prior to February 10, 2015
 
At a December 2009 VA examination the Veteran reported that if he ate spicy foods, or ate quickly that he would belch, have dyspepsia, and become bloated.  He also reported waking several times per week with acid reflux, but no frank regurgitation.  Rolaids purportedly helped.  The appellant denied dysphagia of liquids or solids, vomiting, and weight loss.  Physical examination revealed no history of dysphagia, esophageal distress, melena, esophageal dilation, or history of regurgitation. He did report heartburn or pyrosis several times per week.  There was no evidence of anemia, significant weight loss, or malnutrition.  The appellant was diagnosed with mild gastroesophageal reflux disease. 

Accordingly, the Board finds that the Veteran's gastroesophageal reflux disease prior to February 10, 2015 has been properly rated as noncompensable under the applicable criteria.  Thus, entitlement to a compensable rating prior to February 10, 2015 is denied.
 
II. Since February 10, 2015
 
A February 10, 2015 treatment record from a private gastroenterologist reveals that the Veteran reported symptoms of chronic daily reflux, and intermittent solid food dysphagia, accompanied by pain.  He denied having any other symptoms.  Physical examination revealed that the appellant appeared healthy.  No other examination was performed.

In August 2015, the appellant was again seen by a private gastroenterologist for complaints pertaining to diverticulitis and colon polyps, which are not service connected disorders.  No complaints or physical findings were made relative to the claimant's gastroesophageal reflux disease.  The appellant continued to be diagnosed with esophageal reflux and dysphagia. 
 
At a November 2015 hearing, the Veteran testified that his symptoms of gastroesophageal reflux disease had worsened over the years.  The appellant explained that he now experienced symptoms of regurgitation and burning sensations that led him to believe there is something wrong with his heart almost daily.  Although his symptoms were largely subjective in nature, the record presents no reason to doubt the Veteran's credibility.  Everything described by the Veteran are identifiable symptoms that he himself is competent to identify.  
 
Staged ratings are applicable as the Veteran's symptoms have worsened during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
A review of these examinations and the Veteran's record demonstrates that a rating of 10 percent is warranted since February 10, 2015.  Under the circumstances, the Board resolves reasonable doubt in favor of the appellant by finding that the Veteran's symptoms more nearly commensurate with gastroesophageal reflux disease manifested by two or more symptoms of less severity than persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal pain, productive of considerable impairment of health since February 10, 2015, for which a 10 percent disability evaluation is warranted.
 
The Board finds, however, the symptoms associated with his gastroesophageal reflux disease have not at any time since February 10, 2015 more nearly approximated the criteria for a 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The combination of symptoms are not manifested by two or more symptoms of less severity of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain that are productive of considerable impairment of health.  As such, the preponderance of the evidence is against entitlement to a 30 percent evaluation for the appellant's gastroesophageal reflux disease. 
 
 
ORDER
 
Entitlement to a compensable disability rating for gastroesophageal reflux disease prior to February 10, 2015 is denied.
 
Entitlement to a 10 percent rating, but no higher, for gastroesophageal reflux disease, is granted since February 10, 2015 subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND

In a May 2016 rating decision VA effectuated the Board's April 2016 decision granting entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress and anxiety disorders, and assigned a 50 percent rating effective from April 27, 2009, and a 70 percent rating since December 1, 2012.  In January 2017, the Veteran's representative filed a timely notice of disagreement.  As a statement of the case has yet to be issued addressing this issue the appropriate disposition is to remand the claim for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the appellant addressing the question what rating is warranted is in order for an acquired psychiatric disorder to include posttraumatic stress and anxiety disorders since April 27, 2009.  Then, if and ONLY IF the appellant files a timely substantive appeal, this issue should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


